Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (US 2014/0275377 A1) in view of Yoshida et al. (WO 2015/146950).
Regarding Claims 1 and 8, Yin discloses a composition comprising a polyphenyl ether resin having the terminal group as claimed (para 0010) and specifically discloses in the examples SA9000 (para 0038, line 9; Table 1) which is the modified polyphenyl ether used in the examples of the present invention (para 0144); a cross linking agent triallyl isocyanurate (TAIC) (para 0028) and BMI-TMH (Table 2; para 0039, lines 15-17) which are radically-polymerizable compounds used in the examples of the present invention (para 0154); the catalyst α,α’-bis(tert-butylperoxy) diisopropyl benzene (para 0029, lines 7-8; Claim 7) which is a preferred organic peroxide as disclosed in the specification of the present invention (para 0075, line 9). 
Yin further discloses the composition comprising polymer additive (para 0018) such as copolymers of butadiene and styrene, but does not disclose a styrene-based thermoplastic elastomer in which repeating units having a carbon-carbon unsaturated double bond not belonging to an aromatic ring are contained in an amount less than 10 mol% (presence ratio) with respect to all repeating units.
Yoshida discloses a resin composition for electronics (para 0001) comprising a specific resin, which is preferably a block copolymer of styrene such as Septon V9461 or Septon V9827 (paras 0029, 0033). Yoshida discloses this resin tends to improve thermal stability, is excellent in heat resistance and chemical resistance, and suppresses surface irregularities (para 0029). Yoshida discloses this specific resin may be used in combination with polyphenylene ether (para 0036).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Yin to incorporate the teachings of Yoshida to produce the composition using styrene elastomer SEPTON V9827 or SEPTON V9461 as the polymer additive. Doing so would improve thermal stability, be excellent in heat resistance and chemical resistance, and suppress surface irregularities.
The specification of the present invention discloses that SEPTON V9827 is a hydrogenated methylstyrene (ethylene/butylene) methylstyrene copolymer having a presence ratio of carbon-carbon unsaturated bonds not belonging to an aromatic ring of 0% (para 0154, “V9827”). The specification of the present invention also discloses that SEPTON V9461 is a hydrogenated methylstyrene (ethylene/ethylene propylene) methylstyrene copolymer having a presence ratio of carbon-carbon unsaturated bonds not belonging to an aromatic ring of 0% (para 0154, “V9461”).
Yin further discloses the composition comprising 40-80 parts by weight of the polyphenylene ether resin, 5-30 parts by weight of the bismaleimide (radical-polymerizable compound), and 5-30 parts by weight of polymer additives (which in view of Yoshida above can be Septon V9461 or Septon V9827, the styrene-based thermoplastic elastomer as claimed) (para 0009; claim 1), as well as 40-80 parts by weight of a crosslinking agent TAIC (radical-polymerizable compound) (para 0028; Claim 5). This overlaps the claimed amounts of Claim 1 and the ratio of Claim 8 (i.e. 40 parts polyphenylene ether, 20 parts bismaleimide, 40 parts TAIC, and 5 parts polymer additive).
Regarding Claim 2, Yin in view of Yoshida discloses all the limitations of the present inventions according to Claim 1 above, including the use of styrene elastomer SEPTON V9827 or SEPTON V9461. The specification of the present invention discloses that SEPTON V9827 has a total presence ratio of carbon-carbon unsaturated bonds of 0% (para 0154, “V9827”). The specification of the present invention also discloses that SEPTON V9461 has a total presence ratio of carbon-carbon unsaturated bonds of 0% (para 0154, “V9461”).
Regarding Claim 3, given that the claim only further limits an optional, i.e. 0%, component, the claim is considered met by the prior art.
Regarding Claim 4, Yin in view of Yoshida discloses all the limitations of the present inventions according to Claim 1 above. Yin discloses a cross linking agent triallyl isocyanurate (TAIC) (para 0028), which comprises three terminal allyl groups; and BMI-TMH (Table 2; para 0039, lines 15-17), which comprises two terminal maleimide groups. 
Regarding Claim 5, Yin in view of Yoshida discloses all the limitations of the present inventions according to Claim 1 above. Yin discloses SA9000 as the polyphenyl ether (para 0038, line 9) which, according to the specification of the present invention has a weight average molecular weight of 1700 and 1.8 terminal functional groups per molecule represented by the formula (1) (para 0144).
Regarding Claim 6, Yin in view of Yoshida discloses all the limitations of the present inventions according to Claim 1 above, including the use of styrene elastomer SEPTON V9827 or SEPTON V9461. The specification of the present invention discloses that SEPTON V9827 has a weight average molecular weight of 92,000 (para 0154, “V9827”). The specification of the present invention also discloses that SEPTON V9461 has a weight average molecular weight of 240,000 (para 0154, “V9461”).
Regarding Claim 9, Yin in view of Yoshida discloses all the limitations of the present inventions according to Claim 1 above. Yin further discloses a prepreg comprising the resin composition and a fiberglass cloth substrate (para 0034, lines 1-5).
Regarding Claim 12, Yin in view of Yoshida disclose all of the limitations of the present invention according to Claim 1 above. Yin further discloses a copper-clad laminate comprising copper foils and stack of prepregs which are a cured product of the resin composition (para 0035, lines 1-3). Yin further discloses the resin composition as suitable as an insulation layer (abstract, line 8).
Regarding Claim 13, Yin in view of Yoshida disclose all of the limitations of the present invention according to Claim 1 above. Yin further discloses the resin composition as suitable as an insulation layer of a circuit board (Abstract, lines 8-9).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yin in view of Yoshida as applied to Claim 1 above, and further in view of Tanigawa et al. (WO 2016/114286 A1).
Regarding Claims 10 and 11, Yin in view of Yoshida discloses all of the limitations of the present invention according to Claim 1 above, but does not disclose a resin-coated film or resin-coated metal foil as claimed.
Tanigawa discloses a resin film comprising a layer of resin composition and a supporting substrate, wherein the resin composition is either uncured or semi-cured, as claimed in Claim 10 (pg 12, lines 1-4). The supporting substrate can be a metal foil, as claimed in Claim 11 (pg 12, lines 17-18). The supporting substrate improves the handling property of the resin film (pg 12, lines 18-20). 
It would have been obvious to a person having ordinary skill in the art to modify Yin in view of Yoshida to incorporate the teachings of Tanigawa and produce an uncured or semi-cured resin film comprising the resin composition and a metal foil supporting substrate. Doing so would improve the handling property of the resin film.
Response to Arguments
In light of Applicant’s amendments filed 09/12/2022, the 35 USC 103 rejections of record are withdrawn. New grounds of rejection are set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY M MILLER/Examiner, Art Unit 1787      

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787